Citation Nr: 0502219	
Decision Date: 01/31/05    Archive Date: 02/07/05

DOCKET NO.  03-30 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for bifascicular block 
on electrocardiogram.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel
INTRODUCTION

The veteran served on active duty for over 23 years.  He 
retired in September 1965.  He received numerous awards and 
decorations, including the Air Medal with three Oak Leaf 
Clusters and the Purple Heart Medal.  He was a prisoner of 
war (POW) of the German government from April 1944 to May 
1945.

In July 2002, the veteran filed a claim of entitlement to 
service connection for, inter alia, high blood pressure and 
right bundle blockage of the heart.  This appeal arose from a 
January 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office Houston, Texas (the RO) which 
denied the veteran's claim [the disabilities then being 
denominated as "bifascicular block on electrocardiogram" 
and hypertension].  The veteran was notified of that decision 
by letter from the RO in February 2003, and he filed a notice 
of disagreement (NOD) in March 2003.  The RO issued a 
statement of the case (SOC) in August 2003, and the veteran 
perfected his appeal by filing a substantive appeal (VA Form 
9) in October 2003.

In April 2004, the veteran testified at a personal hearing 
which was chaired by the undersigned Veterans Law Judge at 
the VA office in San Antonio, Texas.  A transcript of that 
hearing has been associated with the veteran's VA claims 
folder.    

Issues not on appeal

As part of his July 2002 claim, the veteran referred to 
previously service-connected low back, left ankle and 
hemorrhoidedectomy residuals, which the RO interpreted as 
claims for increased ratings.  In the January 2003 rating 
decision, the RO granted increased disability ratings for all 
three disabilities.  The veteran did not disagree with that 
decision.   

The July 2002 claim also included the issues of entitlement 
to service connection for diphtheria and service connection 
for skin cancer.  The January 2003 RO rating decision denied 
service connection, the veteran included those issues in his 
March 2003 NOD, and August 2003 SOC listed those issues.  
However, the veteran's October 2003 substantive appeal 
referred only to the heart condition, and he did not file a 
substantive appeal at any other time.  Accordingly, an appeal 
was not perfected as to those two issues.  See Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA]. 

During the April 2004 hearing, the veteran and his 
representative mentioned other 
matters involving service connection, including post-
traumatic stress disorder, tinnitus and loss of teeth.  Those 
issues are referred to the RO for appropriate action. 


REMAND

The veteran is seeking entitlement to service connection for 
heart disease and hypertension, which he contends is due to 
his POW experience.

During the pendency of the instant appeal, the regulations 
regarding presumptive service connection for former POWs were 
revised.  The former regulatory provisions, which were 
employed in the January 2003 RO rating decision, provided for 
service connection on a presumptive basis for former POWs who 
developed beriberi heart disease or ischemic heart disease 
(with localized edema during captivity) which became manifest 
to a compensable degree at any time after service.  38 C.F.R. 
§ 3.309(c) (2003).  

The current regulatory provisions, which are only recently 
effective, provide for service connection on a presumptive 
basis for former POWs who develop atherosclerotic heart 
disease or hypertensive vascular disease (including 
hypertensive heart disease) and their complications 
(including myocardial infarction, congestive heart failure, 
arrhythmia).  Localized edema in captivity need not be shown.  
The requirement that the condition become manifest to a 
compensable degree at any time after discharge has remained.  
See 38 C.F.R. 
§ 3.309(c) (effective October 7, 2004); see also 69 Fed. Reg. 
60,083, 60,083-60,090 (Oct. 7, 2004).

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held 
that when the Board addresses in a decision a question that 
has not been addressed by the RO, it must consider whether 
the claimant has been given adequate notice and opportunity 
to respond and, if not, whether the claimant will be 
prejudiced thereby.  In light of the change in the 
regulations, which appears to significantly impact these 
claims, the Board believes that this case should be remanded 
to the RO for readjudication.  

In addition, there appear to be some unanswered medical 
questions, particularly in light of the recent change in the 
regulations.  A December 2002 VA POW protocol examination 
includes a diagnosis of hypertension, uncontrolled with 
medication.  
However, the veteran's blood pressure readings of record 
appear to be in the 150/90-160/90 range.  These findings 
would not make the hypertension compensable for VA purposes.  
See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2004).  It 
appears that although bifascicular block was identified on 
electrocardiogram, no clinical significance was attached to 
that finding.  The examination report, and other medical 
reports of record, do not appear to indicate the presence of 
heart disease.

The veteran should be accorded the opportunity to submit 
additional medical records which further document his claimed 
cardiovascular disabilities.  In readjudicating the claim the 
RO should consider whether atherosclerotic heart disease is 
indicated by the evidence of record and whether hypertensive 
vascular disease is present to a compensable degree.
 
Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should contact the veteran 
through his representative and request 
that he identify or submit any medical 
examination and treatment records which 
pertain to his claimed cardiovascular 
disease.  Any such records which are 
obtained pursuant to this remand should 
be associated with the veteran's VA 
claims folder.  

2.  VBA should then review the record in 
light of the change in the POW 
presumptive regulations which were 
effective in October 2004 and in light of 
the Board's comments, above.  After 
undertaking any additional development 
which it deems to be necessary, VBA 
should readjudicate the veteran's claims.  
If the benefits sought on appeal remain 
denied, in whole or in part, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


